Citation Nr: 0735672	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for shell 
fragment wound residuals of the neck other than a scar, to 
include the propriety of a separate rating for limitation of 
function of the neck due to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a compensable rating for his 
service-connected shell fragment wound scar of the neck.  In 
May 2006, the veteran testified before the Board at a hearing 
that was held at the RO.  In June 2006, the Board 
recharacterized the issue on appeal as a claim for an 
increased rating for a shrapnel wound scar of the neck and as 
a claim for an increased rating for shell fragment wound 
residuals of the neck other than the scar, granting a 10 
percent rating for the scar, and remanding the issue of 
entitlement to an increased rating for shell fragment wound 
residuals of the neck other than the scar.  The Board again 
remanded the claim for a compensable rating for residuals 
other than the scar in March 2007.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the neck 
are manifested only by a scar; he does not have orthopedic 
manifestations or limitation of function of the neck related 
to the shell fragment wound.


CONCLUSION OF LAW

The criteria for a separate rating for shell fragment wound 
residuals of the neck other than a scar, to include a 
separate rating for limitation of function of the neck due to 
a shell fragment wound have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2007); 4.118, DC 7805 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

By a June 2006 decision, the veteran's scar residuals of a 
shell fragment wound of the neck were rated as 10 percent 
disabling.  That decision is final, and entitlement to a 
rating higher than 10 percent is not currently before the 
Board.  See 38 U.S.C.A. § 7103 (West 2002).  The issue 
currently before the Board is whether the veteran is entitled 
to a separate rating for shell fragment wound residuals of 
the neck other than a scar, to include a separate rating for 
limitation of function of the neck due to a shell fragment 
wound.  

The evidence, however, does not demonstrate that the 
veteran's shell fragment wound of the neck is manifested by 
residuals other than a scar; he does not have orthopedic 
manifestations or limitation of function of the neck related 
to the shell fragment wound.

The veteran, in support of his claim, points to an August 
1986 private opinion finding that his in-service shrapnel 
wounds were possibly responsible for degenerative changes in 
his cervical spine.  Significantly, however, the physician 
did not provide a rationale for this finding.

In June 2006, the Board remanded the veteran's claim in order 
to obtain an opinion as to whether the residuals of the 
veteran's shell fragment wound of the neck were manifested by 
a disability aside from a scar.  On VA examination in 
November 2006, the veteran complained of pain in the area of 
his scar, and stated that he sometimes experienced pain when 
moving his neck.  The examiner noted that the veteran had 
degenerative joint disease of the cervical spine.  However, 
the examiner determined that the veteran, due to his advanced 
age, would likely have degenerative changes of the cervical 
spine independent of his in-service shrapnel wound to the 
neck.  It was additionally determined that the degenerative 
changes in the cervical spine were unrelated to the shrapnel 
wound because they were not diagnosed for years after the 
injury.  With regard to the headaches that the veteran 
contended were also related to his shell fragment wound, the 
examiner determined that the types of headaches the veteran 
described were most likely either tension headaches or 
headaches related to hypertension.  Accordingly, his 
headaches were determined to be unrelated to the shell 
fragment wound sustained in service.  Because the examiner 
did not specifically address and reconcile his opinion with 
the August 1986 opinion finding a possible relationship, the 
Board again remanded the claim in March 2007 in effort to 
clarify whether any current findings were related to his in-
service injury.

In May 2007, the same examiner who conducted the November 
2006 examination again reviewed the veteran's claims file and 
examined the veteran, and concluded that the only residual 
disability the veteran had related to his shell fragment 
wound was the scar.  The degenerative disc disease of the 
cervical spine and associated range of motion abnormalities 
were unrelated to his in-service injury.  This conclusion was 
based upon the veteran's age, the fact that the injury had 
occurred 63 years earlier, and that a review of the claims 
file revealed two disability evaluations, one conducted in 
1948, and the other conducted in 1976, each of which made no 
mention of arthritis, nor any other cervical spine problem, 
nor of headaches or any other neurological problem related to 
the neck.  With regard to the August 1986 opinion finding a 
possible relationship, the examiner determined that because 
this statement was not accompanied by any supporting 
evidence, and there was no indication that the physician had 
reviewed any of the veteran's records prior to so concluding, 
the opinion was speculative.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the VA 
examiner's opinion finding that the only residual disability 
related to the shell fragment wound was the scar, than to the 
August 1986 opinion finding that the shrapnel wounds were 
possibly responsible for degenerative changes in the 
veteran's cervical spine.  The VA examiner reviewed the 
veteran's claims file twice, and examined the veteran on two 
separate occasions.  Additionally, the VA examiner provided a 
thorough and persuasive rationale for his conclusions in the 
May 2007 report of examination.  In contrast, the August 1986 
opinion was not accompanied by any supporting evidence, and 
there was no indication that the physician had reviewed any 
of the veteran's records prior to concluding that there was a 
possible relationship between the in-service injury and his 
current degenerative disc disease.  Because the August 1986 
opinion was not accompanied by supporting evidence, and there 
is no indication that the physician reviewed any of the 
veteran's records in rendering an opinion finding that such a 
relationship was possible, the Board finds that the August 
1986 opinion is too tenuous to support a conclusion that his 
in-service injury is manifested by residuals including 
degenerative disc disease of the cervical spine.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or an such 
relationship).  Accordingly, despite that the evidence shows 
that the veteran has degenerative disc disease of the 
cervical spine and headaches, because these disabilities have 
been determined to be unrelated to his service-connected 
residuals of a shrapnel wound of the neck, the Board finds 
that a separate rating for shell fragment wound residuals of 
the neck other than the scar, to include a separate rating 
for limitation of function of the neck due to a shell 
fragment wound is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006, June 2006, 
November 2006, and April 2007; rating decisions in September 
2004 and August 2006; a statement of the case in July 2005; 
and a supplemental statement of the case in November 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A separate rating for shell fragment wound residuals of the 
neck other than the scar, to include a separate rating for 
limitation of function of the neck due to a shell fragment is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


